Citation Nr: 1133893	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  03-37 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 



INTRODUCTION

The Veteran had active service from January 1966 to September 1989.  He died in mid-2000.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2002 rating decision issued by the Department of Veterans Affairs (VA), Regional Office (RO), in St. Petersburg, Florida.  During the pendency of the appeal, as a result of a change in domicile by the appellant, jurisdiction of this matter was transferred to that of the RO located in Atlanta, Georgia.  

This matter was previously before the Board in May 2007, at which time the appellant's claim was denied.  The appellant appealed the Board's May 2007 decision to the United States Court of Appeals for Veterans Claims (Court), which, in a November 2008 Order, pursuant to a Joint Motion for Remand, vacated the Board's decision.  In August 2009, the Board remanded the appellant's claim in compliance with the mandates of the Joint Motion for Remand, and the claim has now been returned to the Board for further appellate review.

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the appellant's claim so that she is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c), (d) (2010). 

In 2009, the Board remanded the appellant's claim to obtain the Veteran's private treatment records, with any assistance necessary from the appellant.  The Board further requested that after these medical records had been obtained, the RO obtain a VA medical opinion addressing the potential relationship between the Veteran's diabetes mellitus and his renal failure, as his renal failure was attributed to both the Veteran's chemotherapy and type II diabetes mellitus in a July 2000 VA treatment record.  This potential relationship is significant in that while the Veteran was not service-connected for diabetes mellitus, he would have been entitled to service connection for diabetes mellitus in his lifetime pursuant to the provisions of 38 C.F.R. § 3.307 and 3.309(a).   See 38 C.F.R. § 3.307 and 3.309(a) (2010) (setting forth the criteria for awarding service connection for certain chronic diseases, including type II diabetes mellitus, based on presumed herbicide exposure to Veterans who served in the Republic of Vietnam).

A review of the record reflects that while the appellant submitted an appropriate release form permitting VA to obtain the Veteran's private treatment records from his private treating physician, the RO did not request these records after determining that treatment records from this provider were already of record.  However, while a single March 1999 treatment record from this physician is of record, as it was previously submitted by the appellant, it is unclear as to whether this treatment record reflects the entirety of the Veteran's treatment from this provider, who is described by the appellant as the Veteran's "family doctor."  As this release form was completed more than 90 days ago, the Board finds that the RO should again request the appellant to complete a release form to allow VA to obtain treatment records from this provider.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance). 

Furthermore, given that the VA physician who rendered the April 2010 medical opinion addressing the etiology of the Veteran's renal failure did not have the benefit of reviewing these treatment records, the claims file should be returned to this physician (if available), and a new opinion obtained.  

Moreover, while neither the appellant nor her attorney has suggested that the Veteran's primary cause of death, esophageal cancer, is attributable to service, the Board finds that a medical opinion addressing the potential relationship between the Veteran's esophageal cancer and service should also be obtained.  In this regard, the Veteran's service treatment records reflect gastrointestinal complaints, namely treatment for nausea and vomiting in February 1969 and gastritis in July 1970.  The Board finds that this in-service treatment for gastrointestinal complaints, coupled with the medical evidence of record reflecting that the Veteran died due to a gastrointestinal disease, is sufficient to trigger VA's duty to obtain a medical opinion.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (holding that a VA medical examination/opinion should be obtained when the medical evidence suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits). 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall request that the appellant complete a new release form to allow VA to request the Veteran's private treatment records from Dr. Perth Blake, including the dates of the Veteran's treatment from this treatment provider.  Once the completed form is returned, all reasonable attempts must be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, a formal determination that such records do not exist or that further efforts to obtain such records would be futile must be provided to the appellant and documented in the claims file.  The appellant must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Thereafter, the RO/AMC shall return the Veteran's claims file to the VA physician who rendered the 2010 medical opinion.  If this physician is not available, the Veteran's claims file should be provided to an appropriate medical professional for review.  

The medical professional is asked to review the Veteran's claims file, including those treatment records recently associated with the Veteran's claims file, and address the following:

(a) Is it at least as likely as not (50 percent probability or greater) that the Veteran's diabetes mellitus caused or contributed to the development of renal failure identified on his death certificate?

(b) If not, would it have been appropriate to consider the Veteran's diabetes to have been an active process affecting a vital organ during his life time, and if so, were there resulting debilitating effects and general impairment of health from the diabetes to an extent that would have rendered the Veteran materially less capable of resisting the effects of other disease primarily causing death, and/or is there a reasonable basis for concluding the diabetes was of such severity as to have a material influence in accelerating death?

(c) Is it at least as likely as not (50 percent probability or greater) that the Veteran's primary cause of death, listed on his death certificate as metastatic esophageal cancer, had its onset in or is otherwise related to active service, to specifically include his documented inservice gastrointestinal complaints?

A complete rationale for any opinion expressed shall be provided.  If it is determined that an opinion cannot be rendered without resorting to speculation, a detailed  explanation as to why that is so must be included.

4.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claim adjudication.

5.  The RO/AMC will then readjudicate the appellant's claim seeking service connection for the cause of the Veteran's death.  If the benefit sought on appeal remains denied, the appellant and his attorney should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


